EXHIBIT 10.53
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
Sanomedics International Holdings, Inc.
 
PROMISSORY NOTE
 
Note No. 1.2.d
August 30, 2013

 
$500,000.00
 
FOR VALUE RECEIVED, Sanomedics International Holdings, Inc., a Delaware
corporation ("Company"), and Anovent, Inc., a Florida corporation (“Buyer” and
collectively with Company, “Maker”) jointly and severally promise to pay to Mark
R. Miklos ("Holder"), or his registered assigns, the principal sum of up to
$500,000.00, or such lesser amount as shall then equal the outstanding principal
amount hereof, together with simple interest from the date of this Note on the
unpaid principal balance at a rate equal to five percent (5%) per annum,
computed on the basis of the actual number of days elapsed and a year of
365 days; provided; however; that notwithstanding anything contained to the
contrary herein, the principal balance of this note shall be unilaterally
reduced by the Company if: (i) the EBITDA (as defined and as determined by the
Purchase Agreement (as defined below)) for the fiscal year ended December 31,
2013 (“2013 EBITDA”) is less than $975,000.00; and/or (ii) the EBITDA for the
fiscal year ended December 31, 2014 (“2014 EBITDA”) is less than $975,000.00
(Therefore, by way of example, if 2013 EBITDA is $950,000.00; the principal
balance of the Promissory Note B shall be reduced by $25,000.00 and the initial
annual payment shall be reduced by the same amount). On the day following the
first first anniversary of the date hereof and on the day following the second
anniversary of the date hereof for a total of two (2) annual installments of
principal and accrued interest, the Company shall pay to the Holder the amount
of Two Hundred Sixty Eight Thousand Nine Hundred Two Dollars and 44/100 (US$
$268,902.44) less any reductions based upon EBITDA as set forth above. All
unpaid principal, together with any then unpaid and accrued interest and other
amounts payable hereunder, shall be due and immediately payable to the Holder on
April 25, 2015 (the "Maturity Date"). At the Holder’s option, this Note can be
paid in shares of common stock of the Company in lieu of cash at a price per
share to be mutually agreed upon by the Company and Holder.
 
This Note is being issued pursuant to the terms of the Stock Purchase Agreement
(the “Purchase Agreement”) by and among the Company, the Holder, Buyer, and
Prime Time Medical, Inc., a Florida corporation wholly owned by the Holder
(“PrimeTime”), dated the date hereof whereby the Holder sells, assigns and
transfers all of the issued and outstanding equity of PrimeTime to Buyer. All
capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Purchase Agreement.
 
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which the Holder hereof, by the acceptance of this
Note, agrees:
 
 
1

--------------------------------------------------------------------------------

 
 
1. Definitions. As used in this Note, the following capitalized terms have the
following meanings:
 
(a) "Holder" shall mean the Person specified in the introductory paragraph of
this Note or any Person who shall at the time is the registered holder of this
Note.
 
(b) "Maker" includes the Company and Buyer, jointly and severally, and any
Person which shall succeed to or assume the obligations of either Company or
Buyer under this Note.
 
(c) "Person" shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
(d) "Transaction Documents" shall mean the Purchase Agreement, the Short Term
Promissory Note, Promissory Note A, Promissory Note B, and any other agreements
or documents referenced in the Purchase Agreement, together with any exhibits
thereto.
 
2. Payments. Permitted partial prepayments shall not affect or vary the duty of
Maker to pay all obligations when due, and they shall not impair the right of
Holder to pursue all remedies available to him hereunder. Each payment shall be
applied first to the payment of accrued interest, if any, and second, to the
payment of principal. Maker agrees to make payments required hereunder without
setoff or counterclaim, and this Note shall not be subject to any such setoff or
counterclaim. Absent manifest error, the records of Holder shall be conclusive
as to amounts owed. All payments of principal of and interest on this Note shall
be made by Maker to Holder in immediately available funds and lawful money of
the United States of America, at Holder’s address set forth in the Purchase
Agreement, or at such other place in the United States of America as Holder
shall designate to Maker in writing, or by wire transfer to a United States of
America account designated by Holder in writing. If any payment on this Note is
due on a day that is not a Business Day (as defined below), such payment shall
be due on the next succeeding Business Day. “Business Day” means any day other
than a Saturday, Sunday or legal holiday of the State of Florida.
 
3. Reserved.
 
4. Events of Default. The occurrence of any of the following shall constitute an
"Event of Default" under this Note:
 
(a) Maker shall fail to pay any payment of principal or interest on this Note on
the date it becomes due and payable (whether by demand or by acceleration or
otherwise);
 
(b) If any Event of Default shall exist under any note payable to Seller from
Maker, including without limitation the Short Term Promissory Note, Promissory
Note A, Promissory Note B;
 
(c) Maker shall breach any other provision of this Note, the Security Agreement,
or any other Transaction Document and such breach remains uncured for ten days;
 
(d) Any representation or warranty of Maker made or deemed to be made hereunder
or in any Transaction Document, or in any other writing or certificate furnished
by or on behalf of Maker to Holder for the purposes of or in connection with
this Note, is incorrect in any respect;
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Maker shall surrender or lose possession of (other than to Holder), sell,
encumber, lease, rent, option, or otherwise dispose of or transfer any portion
of the Collateral (as defined in the Security Agreement) or any right or
interest therein, or shall allow any lien or security interest to be incurred
against any of the Collateral, in each case without the prior written consent of
Holder;
 
(f) Any judgment or order for the payment of money shall be rendered against
Maker;
 
(g) Maker shall become insolvent or generally fail to pay, or admit in writing
its inability or unwillingness to pay, debts as they become due;
 
(h) Voluntary Bankruptcy or Insolvency Proceedings. Maker shall; (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of its or any of its creditors, (iii) be dissolved or
liquidated in full or in part, or (iv) commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it; or
 
(i) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Maker or of all
or a substantial part of their property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
Maker or the debts thereof under any bankruptcy, insolvency or other similar law
now or hereafter in effect shall be commenced and an order for relief entered or
such proceeding shall not be dismissed or discharged within sixty (60) days of
commencement.
 
5. Rights of Holder upon Default. Upon the occurrence or existence of an Event
of Default referred to in Paragraphs 3(a) through 3(g) and at any time
thereafter during the continuance of such Event of Default, Holder may, by
written notice to Maker, declare all outstanding obligations payable by Maker
hereunder to be immediately due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the other Transaction Documents to the contrary
notwithstanding. Upon the occurrence or existence of any Event of Default
described in Paragraphs 3(h) and 3(i), immediately and without notice, all
outstanding obligations payable by Maker hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. Additionally, upon the occurrence or
existence of an Event of Default, Holder may, at his option exercise any and all
rights and remedies available to Holder under applicable law or pursuant to the
Security Agreement, including, without limitation, the right to collect from
Maker all sums due under this Note. Further, notwithstanding anything to the
contrary, upon the occurrence of an Event of Default, the rate of interest on
the unpaid principal shall be increased at Holder’s discretion, beginning with
the date of the Event of Default, up to the lesser of 18% per annum or the
maximum allowed by applicable law (the “Default Rate”). The provisions herein
for a Default Rate shall not be deemed to extend the time for any payment
hereunder or to constitute a “grace period” giving Maker a right to cure any
default. At Holder’s option, any accrued and unpaid interest, fees or charges
may, for purposes of computing and accruing interest on a daily basis after the
due date of the Note or any installment thereof, be deemed to be a part of the
principal balance, and interest shall accrue on a daily compounded basis after
such date at the Default Rate provided in this Note until the entire outstanding
balance of principal and interest is paid in full. The remedies of Holder shall
be cumulative and concurrent, and may be pursued singularly, successively or
together, at the sole discretion of Holder, and may be exercised as often as
occasion therefor shall arise.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Cost of Collection. Maker shall pay all costs of collection, including
reasonable attorneys’ fees, on failure to pay any principal or interest when due
on this Note. Reasonable attorneys’ fees are defined to include, but not be
limited to, all fees and costs incurred in all matters of collection and
enforcement, construction and interpretation, before, during and after suit,
trial, proceedings and appeals, as well as appearances in and connected with any
bankruptcy proceedings or creditors’ reorganization or similar proceedings, or
which arise without filing suit.
 
7. Successors and Assigns. Subject to the restrictions on transfer described in
Sections 7 and 8 below, the rights and obligations of Maker and Holder hereunder
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.
 
8. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of Maker and Holder.
 
9. Transfer of this Note. With respect to any offer, sale or other disposition
of this Note, Holder will give written notice to Maker prior thereto, describing
briefly the manner thereof, together with a written opinion of Holder's counsel,
to the effect that such offer, sale or other distribution may be effected
without registration or qualification (under any federal or state law then in
effect). Promptly upon receiving such written notice and reasonably satisfactory
opinion, if so requested, Maker, as promptly as practicable, shall notify Holder
that Holder may sell or otherwise dispose of this Note, all in accordance with
the terms of the notice delivered to Maker. If a determination has been made
pursuant to this Section 7 that the opinion of counsel for Holder is not
reasonably satisfactory to Maker, Maker shall so notify the Holder promptly
after such determination has been made. The Note thus transferred shall bear a
legend as to the applicable restrictions on transferability in order to ensure
compliance with the Securities Act of 1933, as amended (the "Act"), unless in
the opinion of counsel for Maker such legend is not required in order to ensure
compliance with the Act. Maker may issue stop transfer instructions to its
transfer agent in connection with such restrictions. Prior to presentation of
this Note for registration of transfer, Maker shall treat the registered holder
hereof as the owner and holder of this Note for the purpose of receiving all
payments of principal and interest hereon and for all other purposes whatsoever,
whether or not this Note shall be overdue and Maker shall not be affected by
notice to the contrary.
 
10. Assignment by Maker. Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by Maker without the prior written consent of Holder.
 
11. Notices. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one business day
after the business day of a facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to the Holder, at the Holder's address on the register
maintained by the Maker, and (ii) if to the Maker, at the address of its
principal corporate offices (Attn: David C. Langle, CFO), or at such other
address as a party may designate by ten (10) days' advance written notice to the
other party pursuant to the provisions above.
 
 
4

--------------------------------------------------------------------------------

 
 
12. Payment; Prepayment.
 
(a) Payment shall be made in lawful tender of the United States.
 
(b) The Maker shall have the right to prepay at any time, without penalty, in
whole or in part, the unpaid principal and interest due on this Note.
 
13. Usury. In the event that any payment of principal or interest provided for
herein is not paid by Maker when due (including the entire unpaid balance of
this Note in the event such amount is made immediately due and payable pursuant
to the terms hereof), then Maker shall pay interest on such amounts not paid
when due at a rate per annum one percent (1%) higher than the rate otherwise
applicable hereunder. In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.
 
14. Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Florida, without regard to the conflicts of law provisions of the
State of Florida or of any other state. Each of the parties hereto agrees that
any legal suit, action or proceeding arising out of or relating to this Note
shall be instituted exclusively in the courts of the State of Florida,
Hillsborough County, or if it has or can acquire jurisdiction, in the United
States District Court sitting in Tampa Florida. Each of the parties hereto
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the courts of the State
of Florida, Hillsborough County and the United States District Court, and agree
that service of process upon it mailed by certified mail to its address shall be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding.
 
15. Waiver. Maker waives protest, demand, presentment and notice of dishonor,
notice of the maturity, nonpayment, and all requirements necessary to hold him
liable as Maker. Failure by Holder, at any time, to exercise any of Holder’s
options or rights hereunder or to accelerate the debt upon an Event of Default
hereunder, shall not be construed as (i) a novation of this Note; (ii) a waiver
of the right of Holder to thereafter insist upon strict compliance with the
terms of this Note; or (iii) a bar to exercise any of Holder’s options or rights
at a later date. No waiver of any default or Event of Default hereunder shall
operate as a waiver of any other default or Event of Default hereunder. A waiver
or release with reference to any one event shall not be construed as continuing,
as a bar to, or as a waiver or release of any subsequent right, remedy or
recourse as to a subsequent event. Time is of the essence with regard to this
Note. No delay or omission on the part of Holder in exercising any right or
remedy shall operate as a waiver thereof and no single or partial exercise by
Holder of any right or remedy shall preclude any other or future exercise
thereof or the exercise of any other right or remedy.
 
 
5

--------------------------------------------------------------------------------

 
 
16. Waiver of Jury Trial. MAKER AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER ENTERING INTO THE TRANSACTION
CONTEMPLATED BY THIS NOTE.
 
17. Final Agreement. THERE ARE NO ORAL AGREEMENTS BETWEEN MAKER AND HOLDER WITH
REGARD TO THE SUBJECT MATTER OF THIS NOTE. This Note and the Security Agreement
embodies the final and entire agreement of Maker and Holder, and supersedes any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and may not be
contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of Maker and Holder.
 
18. Signatures. It is agreed that this Note may be executed by facsimile or
electronic (email) and that such signatures transmitted by facsimile or email
shall be binding on the parties. It is further agreed that if electronic
signatures are used, each party hereto agrees to manually execute this Note, or
if manual signatures are transmitted by facsimile or email, then, upon execution
of this Note, each party hereto agrees to return manually signed fully executed
originals to the other party. Until such time as such manually signed originals
are fully executed by the parties and delivered, or in the event such does not
occur, the fully executed agreement transmitted with electronic signature or by
facsimile or email, shall remain the binding agreement of the parties.
 
19. Documentary Stamps. Maker shall pay all necessary documentary stamp taxes
due on the obligation evidenced by this Note.
 
 
[Remainder of this page intentionally left blank; signatures to follow.]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Maker has caused this Note to be issued as of the date first
written above.
 

  SANOMEDICS INTERNATIONAL HOLDINGS, INC.             By: /s/ Keith Houlihan    
 
Keith Houlihan
President
                    Anovent, Inc.             By: /s/ Keith Houlihan      
Keith Houlihan
President
 

 
 
 
7

--------------------------------------------------------------------------------